PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                    ________
                                   No. 10-4133
                                   _________
                                 HAN TAK LEE,
                                               Appellant

                                          v.

                 STEVE GLUNT, SUPERINTENDENT, SCI HOUTZDALE;
                    DISTRICT ATTORNEY OF MONROE COUNTY;
                     ATTORNEY GENERAL OF PENNSYLVANIA
                                        ________
                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 4-08-cv-01972)
                        District Judge: Honorable Malcolm Muir
                                         _______

                            ORDER AMENDING OPINION

As Pamela Wilk assisted in drafting the brief for appellant in this matter and has now
entered her appearance, the motion to amend the opinion entered January 27, 2012 is
hereby granted. The opinion is amended solely to include Ms. Wilk in the designation of
attorneys for appellant as follows:

Peter Goldberger (Argued)
Pamela A. Wilk
Ardmore, PA 19003
             Attorneys for Appellant

For the Court,


Marcia M. Waldron, Clerk

Dated:       May 11, 2012
SLC/cc:      Peter Goldberger
             Pamela A. Wilk
             Jeremy M. Bolles
             Charlotte H. Whitmore